DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 					Response to Amendment
This office action is responsive to the arguments presented on 08/12/2022.  As directed by the response: claim 1 has been amended.  Thus, claims 1-9 are presently pending in the application.
Response to Arguments
Applicant’s arguments, see page 5, the prior art Goldie fails to teach “a disk-shaped membrane including a centrally positioned opening with a second expandable diameter,” filed 08/12/2022, with respect to the rejection(s) of claim(s) 1-2 and 4-9 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goldie U.S. Publication 2017/0215885 A1 in view of VanTassel et al. U.S. Publication 2004/0122467 A1.
Applicant’s arguments, see pages 6-7, the prior art Thompson includes a centrally positioned opening with an interrupted perimeter, the slits break up and interrupt the perimeter of the central opening, have been fully considered and are persuasive. The 103 rejection of claims 1-2 and 4-8 over Thompson in view of Goldie has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldie U.S. Publication 2017/0215885 A1 in view of VanTassel et al. U.S. Publication 2004/0122467 A1.

    PNG
    media_image1.png
    727
    670
    media_image1.png
    Greyscale


Regarding Claims 1, 9, Goldie et al. discloses a medical device (10) for restricting pulmonary blood flow in one or more pulmonary arteries, the medical device comprising: a pre-crimped stent (14) mounted on an inflatable means for inflating the pre-crimped stent (paragraphs [0020-0021], [0025], wherein the inflatable means is in an uninflated state during deployment of the pre-crimped stent, wherein the pre-crimped stent is self-expanding devoid of the inflatable means (paragraphs [0007] and [0020]); and a membrane (12) including a centrally positioned opening with a second expandable diameter (paragraph [0027] discloses the membrane stretches via the balloon catheter and retains its new, now larger diameter), wherein the centrally positioned opening is defined by a continuous perimeter (as seen in Figure 1 above); wherein the membrane covers one end of the pre-crimped stent (see the annotated Figure 1 above). The limitation “after deployment, the pre-crimped stent at a first expandable diameter is operably configured to establish contact with one or more walls of the one or more pulmonary arteries in response to an inflated state of the inflatable means and (b) the inflated state of the inflatable means further enables adjusting of the second expandable diameter of the centrally positioned opening in proportion with the first expandable diameter of the pre-crimped stent for restricting the pulmonary blood flow in the one or more pulmonary arteries” is a recitation of intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Goldie et al. further discloses wherein the second expandable diameter (of the membrane 12) has a diameter that is 1/3rd of a diameter of the first expandable diameter (wherein Goldie et al. discloses base 16 of the stent has a first diameter of 10 mm to 18 mm, while the narrow distal opening 16 of the membrane 12 comprises a diameter of 0.5 mm to 6 mm, which is 1/3rd the diameter of the opening of the base 16 of the stent), see paragraph [0026]. However, Goldie et al. does not expressly disclose the membrane is disk-shaped. VanTassel et al. teaches a medical device 440 in the same field of endeavor, the medical device comprising: a pre-crimped stent 440 mounted on an inflatable means 452 for inflating the pre-crimped stent (as seen in Figures 38-40 and paragraphs [0163] and [0166]), wherein the inflatable means is in an uninflated state during deployment of the pre-crimped stent (as seen in Figure 38 and paragraph [0171]); and a membrane 40 including a centrally positioned opening with a second expandable diameter (see Figure 30, the membrane 40 is collapsible and expands into a second diameter and paragraph [0161]), wherein the membrane is formed from a polyester fiber material, PTFE (see paragraph [0122]) and covers one end of the pre-crimped stent (as seen in Figures 30, 33, 40) and wherein the centrally positioned opening is defined by a continuous perimeter having a disk-shape (as seen in Figures 33-35). VanTassel’s device is analogous to Goldie’s having an outer stent and a membrane positioned in the stent and formed of the same polyester fiber material, PTFE (see paragraph [0122] in VanTassel).  VanTassel teaches the membrane can comprise different shapes (as seen in Figures 30, 33, 53-54, 56, 59-61, 66-67, 76-77 and 80-82) including a conical shape (see Figure 76). The modification is for one shape for another. Therefore, it would have been an obvious matter of design choice to modify the membrane of Goldie et al. to further include a disk-shape as taught by VanTassel, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 2, Goldie et al. discloses wherein the inflatable means is a balloon (paragraphs [0020-0021], [0024], [0027]).
Regarding Claim 4, Goldie et al. discloses wherein the inflatable means is in an inflated state after deployment within one or more pulmonary arteries in accordance with a diameter of the one or more pulmonary arteries (paragraphs [0020], [0027]).
Regarding Claims 5, 6, Goldie et al. discloses wherein the membrane (12) is made of a polyester fiber material, wherein the polyester fiber is polytetrafluoroethylene (paragraph [0027]).
Regarding Claim 7, the limitation “is surgically extricated from the one or more pulmonary arteries during a palliative corrective surgery” is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Regarding Claim 8, Goldie et al. discloses the device is deployed by means of a catheter into one or more pulmonary arteries (paragraphs [0020-0022]). This limitation is an intended use of the device delivered via a balloon catheter. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774